Citation Nr: 1745614	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-35 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1962 to March 1965 and in the United States Air Force from September 1965 to September 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified before the Board at an October 2016 hearing; a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to further develop the record.  The record indicates that the Veteran receives private and VA treatment for posttraumatic stress disorder (PTSD), but only intermittent records have been associated with the claims file.  In addition, the Veteran testified at the October 2016 hearing that his PTSD has worsened since the previous February 2012 VA examination.  Thus, a new examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any private or VA treatment records for PTSD that have not been associated with the claims file, to include treatment by Dr. [redacted].  A signed release form should be completed for each private treatment provider.  

The AOJ should also obtain any VA medical treatment records identified by the Veteran that have not been associated with the claims file.  Regardless of the Veteran's response, the AOJ must include in the claims file VA New Jersey Health Care System records, including treatment records from the community-based outpatient clinics in Brick and Tinton Falls for the period beginning January 2011.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The examiner must review the claims file and provide a full rationale (i.e. basis) for any expressed medical opinions.

3.  Complete any additional development as warranted, then readjudicate the claim on appeal.  If the benefits sought are not granted in full, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




